Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Heline Chambers appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to her former employer, Medical University of South Carolina, on Chambers’ claims of employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chambers v. Med. Univ. Hosp. Auth., No. 2:11-cv-261-RMG, 2012 WL 2888802 (D.S.C. July 16, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.